PER CURIAM.
This is an appeal by the defendant Lazara Barreiro from a final judgment of conviction and sentence for unlawful possession of cocaine which was entered below upon an adverse jury verdict. The sole point on appeal is that the trial court erred when it. allegedly refused to permit the defendant to testify that he did not commit the crime for which he was charged. We find no merit in this point because, contrary to the defendant’s argument, the defendant was allowed to testify in some detail that he was innocent of the crime charged. He was simply precluded from testifying that his motivation for pleading not guilty and going to trial in this case was because he was innocent. Although it was error to exclude this testimony, the error was entirely harmless under the circumstances of this case. See Hall v. Oakley, 409 So.2d 93, 95 (Fla. 1st DCA), rev. denied sub nom, State v. Hall, 419 So.2d 1200 (Fla.1982); Moore v. State, 276 So.2d 504 (Fla. 4th DCA 1973). The final judgment of conviction and sentence is, therefore, in all respects,
AFFIRMED.